Citation Nr: 1455520	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a rating in excess of 20 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to April 1972 and from October 1974 to March 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs Regional Office (RO).  

In October 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is or record.  

The issue of entitlement to an increased rating for a left ankle disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied service connection for PTSD and subsequent unappealed rating decisions, most recently in December 2008, continued the November 2004 denial.  

2.  The evidence associated with the claims file subsequent to the December 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The weight of the competent evidence of record shows that the Veteran has been diagnosed with PTSD under the relevant criteria due to an in-service stressor.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim and there is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A November 2004 rating decision denied service connection for PTSD based on a finding that the Veteran had no confirmed in-service stressor.  The Veteran did not appeal that decision.  Several subsequent unappealed rating decisions, most recently in December 2008, continued the November 2004 denial on the basis that new and material evidence had not been submitted.  

The pertinent evidence of record at the time of the December 2008 rating decision included the Veteran's service medical records, lay statements pertaining to stressor events, and post-service VA treatment records, which included a March 2005 diagnosis of PTSD by a VA psychologist and subsequent mental health treatment notes.  The pertinent evidence received since the December 2008 rating decision includes the October 2014 Board hearing testimony, at which time the Veteran reported that while serving in the Republic of Vietnam he feared for his life.  

The Board finds that the October 2014 Board hearing testimony is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is warranted.  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

VA treatment notes of record show that the Veteran was diagnosed with PTSD in March 2005 by a VA psychologist and has continued to receive relatively consistent mental health treatment.  The treatment records note that symptoms leading to that diagnosis included, but were not limited to, intrusive thoughts, emotional reactivity, avoidance, and nightmares of events that took place while he served in the Republic of Vietnam.  While the medical evidence is not unanimous in diagnosing PTSD, the great weight of the evidence, including many of the Veteran's regular treating mental health professionals, diagnose the Veteran with PTSD as a result of stressors during his active duty service.  Therefore, the evidence shows that the criteria for a diagnosis of PTSD are established.  38 C.F.R. § 3.304(f) (2014).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Proof of combat participation is generally found in a Veteran's service personnel records.  A review of the Veteran's service separation form shows that, during his first period of active service, his military occupational specialty (MOS) was communications center specialist and that he served in the Republic of Vietnam from August 1970 to April 1972, for which he received the Vietnam Service Medal.  He has reported that his duties while serving in the Republic of Vietnam included serving as a door gunner on a helicopter, which caused him to witness death and injury, and that his crew was at times responsible for medically evacuating the wounded.  He has also reported that he was in fear for his life while serving in the Republic of Vietnam.  The Veteran has not reported that he served in direct combat, nor do his military citations or awards implicate engaging in combat with the enemy.  

However, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2014).  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

Though the record contains only the Veteran's lay testimony that the stressors occurred, the revised regulations indicate that lay testimony alone may establish a claimed in-service stressor so long as a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate, there is not clear and convincing evidence to the contrary, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that because of the Veteran's confirmed presence in the Republic of Vietnam and his reports that he feared for his life, the Veteran's alleged stressors are consistent with the circumstances, conditions, and hardships of the Veteran's service.  The record contains no clear and convincing evidence to the contrary.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged stressors. 

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely witnessing death and injury, occurred.  Those events were determined to be sufficient by a VA psychologist or psychiatrist to support the diagnosis of PTSD, which was based upon the Veteran's fear of hostile military or terrorist activity.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred and that service connection for PTSD is warranted.  38 C.F.R. § 3.304(f) (2014).  

Accordingly, the record shows a diagnosis of PTSD, medical evidence establishing a link between current symptoms and an in-service stressor, and evidence establishing that the in-service stressor occurred.  Therefore, the claim for entitlement to service connection for PTSD is granted.  



ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.  


REMAND

The Board finds that additional development is needed before the remaining claim on appeal is decided.  

At the October 2014 Board hearing, the Veteran reported that his service-connected left ankle disability had worsened in severity.  Notably, the Veteran's last VA examination of the left ankle was in November 2009, over five years ago.  As the Veteran has indicated that his left ankle disability is worse, the Board finds that the November 2009 VA examination report no longer provides an accurate indication of the Veteran's disability picture and a more current VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the service-connected left ankle disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies, including range of motion measurements, should be performed.  The examiner should also state whether there is any additional loss of range of motion due to weakened motion, excess motion, painful motion, incoordination, or fatigability.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


